Ohr Pharmaceutical, Inc. 10-Q Exhibit 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Not Filed Pursuant to the Securities Exchange Act of 1934 In connection with the Quarterly Report of Ohr Pharmaceutical, Inc. (the “Company” ) on Form 10-Q for the period ending June 30, 2012, as filed with the Securities and Exchange Commission on the date hereof(the “Report” ), I, Sam Backenroth , Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August 7, 2012 /s/ Sam Backenroth Name:Sam Backenroth Title: Chief Financial Officer
